Citation Nr: 0829155	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  07-01 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for cancer of the right 
tonsil (claimed as cancer of the larynx), including as due to 
herbicide agent exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran had active service from January 1967 to March 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  As 
noted above, the veteran in his initial claim filed in June 
2005 sought service connection for cancer of the larynx.  
However, in statements in the course of the appeal, he has 
effectively clarified that the cancer for which he is 
claiming service connection was cancer of the right tonsil 
(which the record reflects was diagnosed and treated), and it 
is that cancer claim which is developed for appellate review.  
There is no indication in the record of cancer of the larynx 
(beyond the face of the June 2005 claim document).  Any claim 
for cancer of the larynx will not be addressed further 
herein.  

In March 2008 the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing conducted at the 
RO.  A transcript of that hearing is contained in the claims 
file.  



FINDINGS OF FACT

1.  Cancer of the right tonsil was not present in service, 
and is otherwise not causally related to service.

2.  The veteran is presumed to have been exposed to Agent 
Orange and/or other herbicide agents in service. 

3.  No medical opinion is in evidence supportive of a causal 
link between the veteran's herbicide agent exposure and his 
development of cancer of the right tonsil.  


CONCLUSION OF LAW

Cancer of the right tonsil was not incurred in or aggravated 
by service, and was not caused, and may not be presumed to 
have been caused, by herbicide agent exposure in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

VA has fulfilled the above requirements in this case.  By a 
VCAA letter in June 2005 addressing the appealed claim for 
service connection for cancer of the right tonsil including 
as based on herbicide agent exposure, the veteran was 
informed of the notice and duty-to-assist provisions of the 
VCAA, and was informed of the information and evidence 
necessary to substantiate that claim.

This June 2005 notice preceded the RO's initial decision in 
August 2005 addressing the claim for service connection for 
cancer of the right tonsil including based on herbicide agent 
exposure, and informed the veteran of the bases of review and 
the requirements to sustain the claim.  He was also told that 
it was ultimately his responsibility to see that pertinent 
evidence not in Federal possession is obtained.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In the present case, although the 
June 2005 VCAA notice letter addressing the appealed service 
connection claim did not address the downstream issues of 
initial rating and effective date with regard to service 
connection for cancer of the right tonsil, such errors are 
harmless and moot, because the claim is herein denied.
 
The VCAA letter sent to the veteran requested that he advise 
of any VA and private medical sources of evidence pertinent 
to his claim, and to provide necessary authorization to 
obtain those records.  It also requested evidence and 
information about treatment after service, in support of the 
claim.  In submissions in the course of appeal, the veteran 
informed of recent VA treatment, and recent VA treatment 
records were duly obtained and associated with the claims 
file, including those related to removal of the right tonsil 
and treatment of his cancer.  The veteran was appropriately 
informed, including by the appealed rating decision and an 
SOC, of records obtained, and, by implication, of records not 
obtained.  He was also adequately informed of the importance 
of obtaining all relevant records.  

The veteran has not provided authorization to obtain any 
additional existing evidence presenting a reasonable 
possibility of furthering the appealed claim here denied.  No 
further statement has been received by the veteran indicating 
the existence of additional pertinent evidence to be 
obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Any VA development assistance duty under the VCAA to seek to 
obtain indicated pertinent records has been fulfilled.  The 
veteran has presented no avenues of evidentiary development 
that the RO has not pursued by query.  Hence, the case 
presents no reasonable possibility that additional 
evidentiary requests would further the claim.  38 U.S.C.A. 
§ 5103A (a)(2); 38 C.F.R. § 3.159.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the veteran presents a claim for service 
connection and meets the low threshold requirements there is 
an event, injury, or disease in service; there is evidence of 
current disability; the medical evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim; and the veteran indicates that the claimed disability 
or symptoms may be associated with service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the criteria to require such a medical 
examination to address the veteran's claim for service 
connection for cancer of the right tonsil on a direct basis 
are not met, because the evidentiary record indicates no 
event, disease, or injury in service by which such a 
requirement may arise.  While it is true that the veteran is 
conceded to have in-service herbicide agent exposure for 
purposes of 38 C.F.R. § 3.316, that concession does not 
establish an "event" warranting a VA examination under 
38 C.F.R. § 3.159(c)(4), because the law does not recognize 
and does not create an obligation to develop via examination 
on the veteran's behalf a claim for service connection for a 
disease based on herbicide agent exposure where the disease 
is not listed among those for which presumptive service 
connection is established.  38 C.F.R. § 3.309(e); See Brock 
v. Brown, 10 Vet. App. 155, 162 (1997); Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).  As discussed below, the 
National Academy of Sciences has considered this question as 
part of a consultation with VA for creation of that list of 
diseases recognized as having an association with herbicide 
agent exposure, and no association between herbicide agent 
exposure and development of any other diseases is recognized 
in VA law so as to necessitate an examination.  

The veteran has addressed his claim by written statements as 
well as by testimony before the undersigned at a Travel Board 
hearing conducted in March 2008.  There is no indication that 
he desires a further opportunity to address his claim that 
has not been fulfilled.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board finds that the 
veteran was provided the necessary notice and assistance 
required, as discussed above, since he was given ample notice 
and opportunity to remedy deficiencies in his claim.  Thus, 
for these reasons, any failure in the timing or language of 
VCAA notice by the RO constituted harmless error.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice and development as completed up to the present time, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the appellant.  See also 
Conway v. Principi, 353 F.3d 1359, 1374 (2004), holding that 
the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."

II.  Service Connection for Cancer of the Right Tonsil, 
Including
Based on Herbicide Agent Exposure

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2007).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and 
transitory" in nature.  For a showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as opposed 
to merely isolated findings or a diagnosis including the word 
"chronic." When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of lay-observable disability or symptoms of 
disability.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

For purposes of establishing service connection for a 
disability or death resulting from exposure to herbicide 
agent exposure (Agent Orange), a veteran who served in the 
Republic of Vietnam between January 1962 and May 1975, shall 
be presumed to have been exposed during such service to a 
herbicide agent, absent affirmative evidence to the contrary 
demonstrating that the veteran was not exposed to any such 
agent during service.  38 U.S.C.A. § 1116(f).  

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e), will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  38 C.F.R. § 
3.307(a).  The specified diseases which have been listed 
therein include chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcoma.  
38 C.F.R. § 3.307(a)(6), 3.309(e).  Moreover, the diseases 
listed at 38 C.F.R. § 3.309(e) shall have become manifest to 
a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne shall have become manifest to a degree of 10 
percent or more within one year, after the last date on which 
the veteran was exposed to an herbicide agent during active 
service.  38 C.F.R. § 3.307(a)(6)(ii).

Thus, service connection may be presumed for residuals of 
herbicide agent exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6).  Second, the veteran must be diagnosed with 
one of the specific diseases listed in 38 C.F.R. § 3.309(e).  
See Brock v. Brown, 10 Vet. App. at 162.  In addition, the 
U.S. Court of Appeals for the Federal Circuit has determined 
that a veteran is not precluded from establishing service 
connection for a non-presumptive disease, with proof of 
actual direct causation by service.  See Combee v. Brown, 
34 F.3d at 1042.

In this case, the veteran did serve in the Republic of 
Vietnam during the Vietnam era, and hence that criterion is 
met.  However, cancer of the tonsil is not among the diseases 
for which a presumption of service connection based on 
herbicide agent exposure has been established.  38 C.F.R. 
§ 3.309(e).  Accordingly, to support his claim based on 
herbicide agent exposure, the veteran must provide medical 
evidence establishing a causal link between his exposure to 
herbicide agent exposure and his development of his claimed 
tonsil cancer years post service. 

In an effort to support his claim in this manner, the veteran 
has submitted a March 2006 letter from a treating VA 
physician, wherein that physician stated, in pertinent part, 
as follows:

[The veteran has] a past medical history of 
malignant neoplasm of the tonsil with probable 
malignant infiltration of the cervical vertebra.  
As you know, the patient has a history of 
exposure to agent orange in the line of service.  
As the tonsils are in line with the respiratory 
tract, diseases referable to these organs should 
be considered encompassed by agent orange 
exposure.

That statement by the veterans' treating VA physician does 
not constitute a medical opinion addressing etiology of the 
veteran's cancer of the tonsil as related to herbicide agent 
exposure.  Rather, the physician has provided a personal 
opinion as to what disabilities should be added to the 
presumptive list based on exposure to herbicide agent 
exposure, based on the physical location of the tonsils 
relative to portions of the respiratory tract organs for 
which a presumption has been established.  The physician's 
construct "in line with" is nowhere recognized in VA law 
related to herbicide agent exposure, and his personal opinion 
as to what the law should be carries no weight in this case.  
Were he to have proffered an opinion as to causation 
addressing the veteran's particular disease and his 
particular herbicide agent exposure, that would have been 
considered as probative evidence.  But again, he has not.  

In February 1991, the Agent Orange Act of 1991, Public Law 
102-4, 105 Stat. 11 (1991) was enacted. It added a new 
provision (section 1116) to title 38 of the United States 
Code establishing a scientific-evidence review process 
involving the National Academy of Sciences for the 
establishment of presumptions of service connection for 
diseases associated with exposure to certain herbicide 
agents. See 38 U.S.C.A. § 1116 (West 2002).  By that 
scientific review process VA arrived at the list of diseases 
for which presumptive service connection may be established 
based on herbicide agent exposure.  These diseases included 
respiratory cancers, which the regulation specifically states 
include cancer of the lung, bronchus, larynx, and trachea.  
38 C.F.R. § 3.309(e).  

The mouth is not included, and neither are the nostrils, the 
gums, the tongue, or the tonsils, all of which, one might 
argue, are "in line with" the respiratory system.  But the 
applicable regulation allows for no open-endedness in the 
list of presumptive diseases.  It does not say: "disorders 
of these organs or any nearby organs" or "any disorders of 
any organs whose functioning may be associated in some manner 
with those on the list of presumptive diseases."  The 
veteran's treating physician by his letter seeks to 
impermissibly extend the scope of his authority to that of 
Secretary of the Department of Veterans Affairs, or at least 
the VA Undersecretary for Benefits, and in so doing ignores 
the work product of the National Academy of Sciences, whose 
task has been to review the body of medical knowledge and 
arrive at disabilities for which such a presumption is 
warranted.  

In short, the veteran's physician's opinions as to what 
should or should not be VA law are of no merit in this case.  
The Board is bound by the law and is without authority to 
grant benefits on an equitable basis, much less on the basis 
of what a single physician believes the law ought to be.  See 
38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).

All that said, the Board remains of the conclusion that the 
veteran has not presented a medical opinion causally linking 
his presumed herbicide agent exposure to his development of 
cancer of the right tonsil years later.  With all due respect 
for the veteran's sincere opinion in that regard, it is not 
cognizable because such a medical question of etiology is 
beyond the scope of lay knowledge.  Espiritu; cf. Jandreau.  

The Board wishes to express its high regard for this 
veteran's honorable service to the Nation, including two 
tours in Vietnam, for which he received numerous awards and 
decorations, and during which he was seriously wounded.  
However, the law does not provide for a grant of benefits in 
this case.  The preponderance of the evidence is against the 
claim, either on a direct basis or based on herbicide agent 
exposure, and, therefore, the benefit-of-the-doubt doctrine 
does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert.


ORDER

Service connection for cancer of the right tonsil is denied. 



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


